DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the storage node and storage node contact, with the landing pad being on the storage node contact, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-8, and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a storage node adjacent to the bit line; a storage node contact on the storage node extending along the second direction; and a landing pad on a top surface of the storage node contact…” However, while a storage node and storage node contact are referenced in paragraphs [0047]-[0050] and [0087], no reference is made to where the storage node and storage node contact are in the device itself.  In fact, the Specification only says “where landing pad 20 has been formed on top of the bit line 14” (Paragraph [0049]) and does not mention the relationship of the landing pad to the storage node contact.  Thus, there is no support for the amendment made to claim 1 regarding the storage node and the storage node contact.  
Therefore, claim 1 is rejected under 35 USC 112(a) for introducing new matter, and claims 6-9 and 11-12 are rejected for at least their dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US 2020/0194374 A1, hereinafter Kim).
With regards to claim 1, Kim discloses a memory device (FIGS. 1-2B) comprising: 
a substrate (substrate 110) having a length extending along a first direction, (X direction) a width extending along a second direction (Y direction) and a height extending along a third direction, (Z direction, see FIG. 2) the substrate comprising a channel (channel not shown, but is portion of substrate 110 extending beneath bit line BL) and a dielectric material; (isolation layer 112)
a word line (word line WL) extending along the first direction, the word line comprising a word line metal and a first insulating material; (insulation layer 120) 
a bit line (bit line BL) extending along the second direction, the bit line comprising a bit line metal (at least conductive layer 134) and a second insulating material; (at least insulation layer 124) 
a storage node (direct contact DC) adjacent to the bit line; 
a storage node contact (intermediate conductive line 132) on the storage node extending along the second direction; (See FIG. 2A) and 
a landing pad (landing pad LP) on a top surface of the storage node contact, the landing pad comprising a plurality of first angled pillars (left most pillars of FIG. 2A) and a plurality of second angled pillars. (right most pillars of FIG. 2A) 
wherein the plurality of first angled pillars are angled in the first direction in a range of from 10 to about 89 relative to a top surface of the storage node contact, and the plurality of the second angled pillars are angled in a range of from 10 to about 89 relative to the top surface of the storage node contact in a direction opposite the plurality of first angled pillars. (See Annotated FIG. 2A, where the first plurality of landing pads LP have a 1st angle angled between 1-89 degrees in a first direction, and the second plurality of landing pads have a second angle between 1 and 89 in a direction opposite the first direction)

    PNG
    media_image1.png
    711
    401
    media_image1.png
    Greyscale


With regards to claim 6, Kim discloses the memory device of claim 1, wherein the word line and bit line independently comprise one or more of copper (Cu), cobalt (Co), tungsten (W), aluminum (Al), ruthenium (Ru), iridium (Ir), molybdenum (Mo), platinum (Pt), tantalum (Ta), titanium (Ti), rhodium (Rh), and titanium nitride (TiN). (Paragraph [0028]: “Each of the intermediate conductive layer 132 and the upper conductive layer 134 may include TiN, TiSiN, W…” Paragraph [0057]: “Each of the plurality of word lines 118 may include Ti, TiN, Ta, TaN, W…”)

With regards to claim 7, Kim discloses the memory device of claim 6, wherein the bit line and word line independently comprise one or more of ruthenium (Ru), molybdenum (Mo), and tungsten (W).  (Paragraph [0028]: “Each of the intermediate conductive layer 132 and the upper conductive layer 134 may include TiN, TiSiN, W…” Paragraph [0057]: “Each of the plurality of word lines 118 may include Ti, TiN, Ta, TaN, W…”)

With regards to claim 8, Kim discloses the memory device of claim 1, wherein the gate oxide comprises silicon oxide. (Paragraph [0024]: “the first insulation layer 122 and the third insulation layer 126 may each include a silicon oxide layer…”) 


With regards to claim 10, Kim discloses the memory device of claim 1, wherein the channel comprises silicon, polysilicon, germanium, indium phosphate, gallium nitride, gallium arsenide, 2D moly disulfide, silicon germanium and the dielectric comprises silicon oxide. (Paragraph [0022]: “the substrate 110 may include silicon, for example, single-crystalline silicon, polycrystalline silicon, or amorphous silicon.” Where the substrate comprises the channel)

With regards to claim 11, Kim discloses the memory device of claim 1, further comprising a third insulating material (insulation layer 180) surrounding the landing pad. (See FIG. 2A) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2020/0194374 A1, hereinafter Kim), as recited in claim 11, and further in view of Kim et al. (US 20210210493 A1, hereinafter Kim2).
With regards to claim 12, Kim discloses the memory device of claim 11.
However, Kim does not explicitly teach further comprising an air gap in the third insulating material, the air gap extending along the third direction.
Kim2 teaches using an air gap as an insulator. (Paragraph [0048]: “For example, when each of the first insulating spacer 152, the third insulating spacer 156, and the fourth insulating spacer 158 include a silicon nitride film, the second insulating spacer 154 may include an oxide film and may be removed in a subsequent process to form an air spacer.”)
It would have been obvious to one of ordinary skill in the art to modify the device of Kim to have the air gap of Kim2, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that silicon nitride and an air gap are equivalent materials for insulation that can be substituted with minimal experimentation.

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. 
Not only do Applicant’s amendments introduce new matter under 35 USC 112(a), Kim discloses the feature of opposite angled pillars.  Therefore, claims 1, 6-8, and 10-12 are properly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812